Exhibit 10.2

 

 

[gbaifh4lleta000001.jpg]

 

 

TERMINATION AGREEMENT

 

Parties:

 

This Agreement ("Agreement") is made between:

 

I.

Aduro Biotech Holdings, Europe B.V., a private company with limited liability
incorporated under the laws of the Netherlands, having its registered address at
Kloosterstraat 9 RX1101, 5349 AB Oss ("Employer");

 

II.

Aduro Biotech, Inc.  with its registered office in Berkeley, USA ("Aduro
Biotech, Inc."); and

 

III.

Andrea van Elsas, residing at Oss, (5343 JL) Russbroecgaarde 193, the
Netherlands ("Employee").

 

hereinafter jointly referred to as "the Parties".

 

Recitals:

 

A.

Employee has been employed by Employer on the basis of the employment agreement
as of 30 October 2015 ("Employment Agreement") and the addendum to the
employment agreement of 4 October 2017 (the "Addendum");

 

B.

Employee currently holds the position of Chief Scientific Officer of Aduro
Biotech, Inc. (“CSO”) for a gross annual salary of € 385,848.00 (including 8%
holiday allowance and excluding other emoluments) on a full-time basis;

 

C.

Employee has been appointed as a board member (statutair bestuurder) of the
Employer effective as per 1 May 2014;

 

D.

Parties have agreed to terminate the Employment Agreement in connection with the
Employer’s corporate restructuring, which includes closure of the Aduro Biotech
Europe headquarters in Oss. No urgent cause ex art. 7:677/678 Dutch Civil Code
exists, and Employee is not to blame for this termination;

 

E.

the Parties wish to formalize the termination of the Employment Agreement and
all other arrangements between the Parties in relation thereto and wish to
arrange the effects of the termination of the Employment Agreement between them
and the matters that will arise as a consequence thereof in this settlement
agreement ("Agreement");

 

F.

this Agreement intends to depict all terms and conditions of the settlement, as
well as any dispute which may arise in the future;

 

G.

Employee has obtained legal counsel prior to executing this Agreement; and

 

H.

for the purpose of clause 7 of this Agreement Aduro Biotech Inc. is also a party
to this Agreement,

 

It is hereby agreed as follows:

 

1.

Termination date

 

1.1

The Parties terminate the Employment Agreement by mutual consent on 1 July 2020
(the "Termination Date") without any additional legal act being required.

1.2

Employee resigns as CSO and board member (statutair bestuurder) under the
articles of association of the Employer (by signing the attached template form
resignation letter (see Annex I)), effective as of June 30, 2020. As of the same
date Employee's corporate responsibility for Employer will end. At the request
of the shareholder of Employer (the "Shareholder"), Employee will execute each
and every instrument considered necessary to effectuate such resignation. This
provision will be reasonably considered to create third party rights for the
benefit of the Shareholder.

 

 

 

Initial

- 1 -

Initial

Employee

 

Employer

 

--------------------------------------------------------------------------------

 

2.

Severance

 

2.1

To or for the benefit of Employee an amount of € 385, 848.00 gross will be paid
within a month after the Termination Date, which figure shall be considered to
include the severance benefits in connection with his termination pursuant to
the Aduro Biotech, Inc.'s Amended and Restated Severance Plan with effective
date December 9, 2016 ("Severance Plan"). Furthermore, Employee shall be awarded
his statutory severance (transitievergoeding) in the amount of € 66,293,37.

 

2.2

With respect to the amounts referred to in this article, Employer will make the
usual withholdings for payroll taxes (loonheffing) as required under the
applicable tax legislation. All current and future income tax
(inkomstenbelasting) consequences thereof, if any, are for the account of
Employee. Employer will pay the net equivalent of the severance by remittance to
Employee’s usual salary account within one month from the Termination Date.

 

3.

Full payment of salary

 

3.1

Until the Termination Date, Employee will be entitled to his actual salary and
emoluments, unless provided otherwise in this Agreement.

 

3.2

Employee will continue to carry out his duties loyally and to the best of his
abilities until the Termination Date, including but not limited to closing ABE
and supporting the sale or other disposition of its assets to third parties, and
transferring CMC/QA activities to Berkeley, as well as support the [*] and
investor relations matters as chief scientific officer.

 

4.

Final settlement

 

4.1

As per the Termination Date, a final settlement of accounts (eindafrekening)
will be made within one month after the Termination Date, taking into account
the provisions of this Agreement and the relevant provisions of Dutch law.

 

4.2

Employee will be deemed to have used up all his vacation entitlements by the
Termination Date and hereby waives any right to compensation for any not used
vacation entitlement.

 

4.3

With respect to the final settlement of accounts, Employer will make the usual
withholdings for payroll taxes (loonheffing) as required under the applicable
tax legislation. Employer will pay the net equivalent of the final settlement of
accounts by remittance to Employee's usual salary account within one month from
the Termination Date.

 

5.

Company property

 

5.1

Ultimately on the Termination Date, Employee will return as included in section
18 of the Employment Agreement, in good condition to Employer all items in
Employee’s possession which belong to Employer or any of its group companies or
which Employee has in connection to Employer (including without limitation the
entrance tag and laptop, as well as all documents and  Data Carriers (as defined
in article 16 of the Employment Agreement) and other data carriers containing
information relating to Employer's business), irrespective of the fact whether
these documents/data carriers originated from Employer, from Employee or from
third parties. By signing this Agreement the Employee declares that he will not
keep any copies of the mentioned items.

 

5.1

In deviation of Article 5.1, Employee will be allowed to keep his mobile phone
and Employee will be allowed to retain his mobile telephone number. Employer
will provide the necessary assistance to transfer the mobile telephone number
into the name of Employee at the costs of Employee.

 

5.2

In relation to the return of property as included in section 18 of the
Employment Agreement, the corresponding penalty clause included in section 19 of
the Employment Agreement remains in effect.

 

6.

No bonus

 

6.1

Employee will not be entitled to any bonus over 2020 and will not be entitled to
receive the annual prorated (discretionary) bonus over the year 2020 or any
other bonus in accordance with or under the Severance Plan.

 

7.

Equity Incentive Plan

 

7.1

Employee participates in Aduro Biotech, Inc.'s 2015 Equity Incentive Plan
("EIP"). Employee's entitlements in this respect are subject to terms and
conditions as laid down in the EIP. As the termination of the Employment is
being treated as not "for Cause" within the meaning of both the EIP and the
Severance Plan, section III (a) (2) (i) "Accelerated Vesting of Stock Awards")
of the Severance Plan applies.  The letter agreement dated January 27, 2020 with
respect to an extended time period for you to exercise any vesting options under
the EIP applies.

 

 

Initial

- 2 -

Initial

Employee

 

Employer

 

--------------------------------------------------------------------------------

 

8.

Post-contractual provisions

 

8.1

After the Termination Date any clause in the Employment Agreement that by its
nature is intended to survive termination will remain in full force and effect
(e.g. section 14 (confidentiality), 16 (data carriers), 17.2, 17,3 and 17.4
(non-solicitation and non-poaching) and section 13 and Annex 2 (Proprietary
information and inventions agreement of 30 October 2015).

 

8.2

After the Termination Date the penalty clause included section 19 of the
Employment agreement that corresponds with the post-contractual provisions
included article 8.1 of this Agreement will remain in full force and effect.

 

9.

Legal expenses incurred by Employee

 

9.1

Employer shall – upon submission of the itemized invoice which has been made out
in the name of the Employee – pay a contribution to the Employee of not more
than € 3,500 which includes disbursements and office expenses and excludes VAT,
as its share of the costs incurred by Employee for legal assistance.

 

10.

Communication

 

10.1

Parties to this Agreement shall in the future (continue to) conduct themselves
with respect to the other party within the confines of generally accepted
standards of behavior. The Parties to this Agreement will refrain from any
statements that may be detrimental to (the good reputation of) the other party.

 

11.

Confidentiality

 

11.1

Employer and Employee shall not disclose and keep strictly confidential any
information to any third party regarding the existence or the contents of this
Agreement, except to their legal advisor(s) or in cases where there is a
statutory obligation to do so.

 

12.

Discharge

 

12.1

Upon compliance with each provision in this Agreement, each party grants the
other a full and final discharge (finale kwijting) with respect to the
Employment Agreement (including the Addendum and the Severance Plan), the
termination thereof or any employment related claim. For the sake of
completeness, it is noted that this discharge should be regarded as a general
release as is required under clause II b of the Severance Plan. This discharge
also applies to all other entities associated with Employer.

 

12.2

The final discharge of article 12.1 of this Agreement is not applicable to the
discharge of the Employee as director of the Employer. Employer shall use its
best efforts to have the Shareholder adopt a resolution granting discharge
(décharge) in the next (extraordinary) shareholders’ meeting to Employee for the
performance of Employee's duties as board member of Employer up to and including
the Termination Date, to the extent that the Shareholder has knowledge
(wetenschap) of such performance and hence subject to the condition that no
facts and circumstances will become known to the Shareholder after the date of
issuing such discharge, which would have been ground for not granting such
discharge. Employer nor Employee are aware of facts or circumstances that may
stand in the way of this discharge being granted.

 

13.

Final provisions

 

13.1

This Agreement constitutes the final and entire agreement between the Parties
with respect to the termination of the Employment Agreement between them. Except
as set forth in article 9 of this Agreement, this Agreement replaces all
previous agreements, which are therefore no longer valid.

 

13.2

If one or more articles or parts of articles of this Agreement are declared
partially or totally null, the other provisions will not be affected by the
nullity and will consequently retain their validity

 

13.3

The Parties consider this Agreement to be a “vaststellingsovereenkomst” within
the meaning of article 7:900 Dutch Civil Code.

13.4

The Parties hereby waive their respective rights to rescind this Agreement or
have this Agreement rescinded, irrespective of the nature of the breach of
contract (“tekortkoming in de nakoming”).

 

13.5

This Agreement is construed in accordance with and shall be governed by the laws
of the Netherlands.

 

[signature page follows]

 

Initial

- 3 -

Initial

Employee

 

Employer

 

--------------------------------------------------------------------------------

 

As agreed upon on [date] April 2020 and signed in twofold by:

 

 

 

 

/s/ Blaine Templeman

 

/s/ Andrea van Elsas

 

Employer:

Aduro Biotech Holdings, Europe B.V.

 

Employee: Andrea van Elsas

 

by:

B. E. Templeman

 

 

 

capacity:

Corporate Development Head, Chief Legal

Officer, Secretary

 

 

 

 

 

place:

 

place:

 

date:

 

date:

 

 

 

Initial

- 4 -

Initial

Employee

 

Employer

 

--------------------------------------------------------------------------------

 

ANNEX I

 

Private & Confidential

 

 

Aduro Biotech Holdings, Europe B.V.

Kloosterstraat 9

5349 AB Oss

 

[date] April 2020

 

Dear Sirs,

 

I hereby resign as a managing director (statutair bestuurder) of Aduro Biotech
Holdings, Europe B.V. (the Company). My resignation is to be effective as of
June 30, 2020.

 

I hereby acknowledge that I will have no claim against the Company on any
account or have, or have had, any claims against the Company relating to my
appointment as managing director with the Company or the termination thereof. In
addition, I confirm that vice versa I shall be unconditionally granted full and
final discharge as director at the next (extraordinary) shareholders meeting
(under the assumption that currently no facts or circumstances are currently
known (or you could have reasonably be familiar with) that would obstruct a
discharge).

 

Please arrange for particulars of my resignation to be filed at the Chamber of
Commerce (Kamer van Koophandel) in the Netherlands.

 

 

Yours faithfully,

 

 

Mr Andrea van Elsas

 

 

 

/s/ Andrea van Elsas____

 

 

 

Initial

- 5 -

Initial

Employee

 

Employer

 